Case 3:19-cv-00220-FLW-ZNQ Document 89 Filed 09/03/20 Page 1 of 1 PagelD: 2067

 

HINSHAW & CULBERTSON LLP
Attorneys at Law

800 Third Avenue
13th Floor

fal] HINSHAW

 

 

 

Courtney Murphy
cmurphy@hinshawlaw.com

New York, NY 10022

212-471-6200
212-935-1166 (fax)
www.hinshawlaw.com

September 2, 2020

VIA ECF

Hon. Zahaid N. Quraishi

U.S. Magistrate Judge

United States District Court

District of New Jersey

Clarkson S. Fisher building & U.S. Courthouse
402 East State Street, Room 2020

Trenton, NJ 08608

Re: Axis Surplus Lines Insurance Company v. Royale Property Management
Docket No.: 3:19-cv-00220

Judge Quraishi:

In connection with the above-referenced matter, and pursuant to my earlier email, we
respectfully request an adjournment of the settlement conference to September 14, 2020. The
reason for this request is not to delay the mediation or the proceedings generally, but we recently
received my file materials from my old law firm which I needed to prepare the Confidential
Mediation Statement. All counsel have consented to this request.

Thank you in advance for your consideration of this matter.

pen

 

  
 

CA pf | ()
Sy offe vet Se fee Respectfully,
eae _ ~
a oh hes 9 if yo / (26 HINSHAW & CULBERTSON LLP
BRAGA io
poy PS ett
(2. f! ae == By! fs! Courtney Murphy
nema Courtney Murphy
CM:ajr f
So Ordered this 2a
ce: By ECF 0 re ere is ay
All Counsel ophe : 2.
of _ #7 . - ; 20_—:
ph pmo (a

 

ahid N. Quraishi

—
Ho on; Z 1034073\306535210.v1
ot

NL
